TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00579-CR


Quintin Tremaine Riggins, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 50,540, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING






A jury found appellant Quintin Tremaine Riggins guilty of criminal nonsupport.  See
Tex. Pen. Code Ann. § 25.05 (West Supp. 2002).  The district court assessed punishment at one year
in state jail, but suspended imposition of sentence and placed appellant on community supervision
for five years.

Appellant represents himself on appeal.  Following a hearing, the district court found
that appellant is not indigent and denied his request for a free appellate record.  By this Court's order,
the reporter's record of the indigency hearing was made a part of the appellate record.  Appellant's
brief does not challenge the court's ruling on indigence.
Appellant's brief contains a narrative giving appellant's side of the relevant events. 
These statements are not supported by the record before us.  Similarly, there is no support for
appellant's remarks regarding the conduct of trial counsel.  Appellant's contention that the district
court erred by failing to instruct the jury on the affirmative defense of inability to provide support
is contradicted by the record.  The court's charge to the jury included an instruction on the
affirmative defense.  
Finding no merit to any issue raised by appellant, we affirm the judgment of
conviction.


				__________________________________________
				Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Affirmed
Filed:   July 26, 2002
Do Not Publish